Title: From Alexander Hamilton to Théophile Cazenove, 22 January 1796
From: Hamilton, Alexander
To: Cazenove, Théophile


New York, January 22, 1796. “Upon Sounding the members of the Legislature, I find that great difficulties will attend a bill so formed as to confirm absolutely & without limitation, existing titles, notwithstanding the alienisation of those who may have acquired Lands—But that a proposition to confirm them, upon the condition of a transfer, within a term of 15 a 20 years, to Citizens, or of the acquirers becoming Citizens within that term, is listened to with more favour. If you think this will answer the purpose of your friends I will thank you to let me Know it as soon as may be.…”
